 In the Matter of COOPERSVII.LE COOPERATIVE ELEVATOR COMPANY, EM-PLOYERandTRUCK DRIVERS UNION,LOCAL No. 406, A. F. L., PETI-TIONERCase No. 7-R-2347.-Decided April 22, 1947,Mr. Edwin F. Steffen,of Lansing,Mich., for the Employer.Mr. Thomas Ward,of Grand Rapids,Mich.,for thePetitioner.Mr. Leonard J. Mandl,ofcounsel tothe Board.DECISIONANDCERTIFICATION OF REPRESENTATIVES,Upon a petition duly filed, the National Labor Relations Board, onSeptember 23, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that, of approximately 12 eligible voters, 8cast ballots for, and 2 against, the Petitioner, and 2 ballots were chal-lenged.Thereafter, a hearing was held at Grand Rapids, Michigan, beforeWoodrow J. Sandler, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.The Employer's request for oral argument is denied inas-much as the record, in our opinion, adequately presents the issues andpositions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCoopersville Cooperative Elevator Company, a Michigan corpora-tion, is engaged at its plant at Coopersville, Michigan, in the businessof buying and selling farmers' supplies.During 1945, its salesamounted to more than $500,000, and its purchases to about $450,000.73 N. L. R B., No. 95.480 COOPERSVILLE COOPERATIVE ELEVATOR COMPANY481All its saleswere made within the State of Michigan; about 50 percentof its purchases originated outside the State.Some of the suppliespurchased by the Employer are resold in the packages in which theyare received, other supplies are purchased in bulk and then repackagedand sold in smaller units, still other supplies are mixed together toform feed or mash for farm animals and then resold in this convertedform.There is, therefore, a substantial amount of processing.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National LaborRelations Act.'H. TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees of the Employer, excluding office and clerical employees,the assistant manager, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE OBJECTIONSAs indicated above, a prehearing election was held in this case.Atthe time of the election, the Petitioner was seeking to include officeemployees in the unit.Three office employees voted in the election,only one of whom was challenged.At the hearing, the parties stipu-lated to exclude office employees from the unit.We have, in thepreceding section, excluded them from the unit.The Employer con-tends that the fact that the three office employees voted in the electioninvalidates the election.We disagree.The results of the electionshow that the Petitioner received eight votes. If we deduct from thisIMatter of RivalFoods,Inc., 71 NL. R.B. 622 ;Matter of The ConsolidatedPipe Com-pany,72 N. L R B. 1236. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDfigure the votes of the two office employees who were not challenged,on the assumption that they voted for the Petitioner, the Petitionerwould have six votes.This would still constitute a majority, inas-much as there was a possible majority of nine valid votes cast, ex-cluding the three cast by the office employees.Accordingly, weoverrule the Employer's objection.VI. TIIE DETERMINATION OF REPRESENTATIVESInasmuch as the results of the election show that the Petitionerhas secured a majority of the valid votes cast, we shall certify thePetitioner as the collective bargaining representative of the employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Truck Drivers Union, Local No. 406,A. F. L., has been designated and selected by a majority of the em-ployees in the unit described in Section IV, above, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, the said organization is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, and otherconditions of employment.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Certification of Representatives.